DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Don Lucas on 07/28/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 5 --programmed-- has been changed to --configured--. 
In claim 2, line 3 --a fabric electrode-- has been changed to --fabric electrodes--.
In claim 2, line 5 --programmed-- has been changed to --configured--.
In claim 3, line 11 --waveform is counted-- has been changed to --waveform are counted--.
In claim 3, line 16 --section-- has been changed to --sections--.
Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant recites in claims 1 and claim 3 an ECG waveform measurement system/method configured to use a plurality of electrode forming electrode channels to measure an ECG using microcontroller that is configured to: select a combination of electrodes having a highest score among the plurality of channels to measure the ECG using the number of R-waves and a degree of data concentration wherein each score of the plurality of channels increases based on the number of R-waves and the degree of the data concentration, wherein each score increases more when the R-waves are counted 5 times per 2 seconds than when the R-waves are counted 9 times per 2 seconds.
The closest prior art Kaib et al. (US 2011/0288605 A1) teaches an ECG waveform assessment system and method using a plurality of electrodes forming electrode channels and selecting a channel of electrodes that produce the highest quality metric. However, the cited reference fails to individually disclose, or suggest when combined, wherein each score of the plurality of channels increases based on the number of R-waves and the degree of the data concentration, wherein each score increases more when the R-waves are counted 5 times per 2 seconds than when the R-waves are counted 9 times per 2 seconds.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein each score of the plurality of channels increases based on the number of R-waves and the degree of the data concentration, wherein each score increases more when the R-waves are counted 5 times per 2 seconds than when the R-waves are counted 9 times per 2 seconds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792